Citation Nr: 0634024	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  03-20 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for dyshidrotic 
eczema, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied entitlement to the benefit 
currently sought on appeal.

The veteran appeared before the undersigned Acting Veterans 
Law Judge in a hearing in New York, New York in August 2006 
to present testimony on the issue on appeal.  The hearing 
transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran's dyshidrotic eczema is manifested by 
extensive lesions covering 20 to 40 percent of his body with 
constant itching, exudation, and some crusting.

2.  It has not been manifested by systemic symptoms requiring 
systemic medication, extensive ulceration, or disfigurement.


CONCLUSION OF LAW

The criteria for a 30 percent, but no greater than 30 
percent, rating for dyshidrotic eczema are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1 through 4.14, 4.118, Diagnostic Code 7806 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in March 2002, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for an increased rating; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  While the veteran 
was not instructed to "submit any evidence in his possession 
that pertains to the claim," he was advised to notify VA of 
any information or evidence in support of his claim that he 
wished VA to retrieve for him.  The veteran has been able to 
participate effectively in the processing of his claim. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  In March 
2004, he confirmed with VA the dates and sources of all 
relevant treatment.  The identified and available records 
have been secured.  The veteran has been medically evaluated 
on three occasions in conjunction with his claim.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  In view of the number of atypical 
instances, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Service connection was established for dyshidrotic eczema in 
August 1969.  The disability has been evaluated as 10 percent 
disabling under DC 7806 since November 1982.   

The Board notes that, during the appeal, the regulations 
pertinent to disabilities of the skin were amended, effective 
August 30, 2002.  See Schedule for Rating Disabilities, The 
Skin, 67 Fed. Reg. 49,590 (July 31, 2002) (codified at 38 
C.F.R. 
§ 4.118 (2005)).  VA's General Counsel has held that where a 
law or regulation changes during the pendency of an appeal, 
the Board should first determine which version of the law or 
regulation is more favorable to the veteran.  If application 
of the revised regulation results in a higher rating, the 
effective date for the higher disability rating can be no 
earlier than the effective date of the change in the 
regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the 
effective date of the change in the regulation, the Board can 
apply only the original version of the regulation.  
VAOPGCPREC 3-00. 

In the May 2003 statement of the case, the veteran was 
provided notice of the amended regulations and given 
opportunity to submit additional evidence or argument.  
38 C.F.R. § 20.903(c).  The veteran had already been 
medically examined with the new criteria in mind in April 
2003.  The decision in May 2003 was based on that new 
examination, and considered both the old and new criteria.  
Therefore, there is no prejudice to the veteran for the Board 
to now consider his claim under both versions of the law.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis - Old Criteria

Under the old criteria, eczema was rated under DC 7806.  This 
code provided a 30 percent rating for eczema with exudation 
or itching constant, extensive lesions, or marked 
disfigurement.  The maximum rating of 50 percent required 
ulcerations or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or the condition being 
exceptionally repugnant.  38 C.F.R. § 4.118, DC 7806 (2001).

VA examination in April 2002 revealed evidence of exudation, 
as lesions on the veteran's trunk, extremities, and body had 
crusting.  The veteran also reported pruritus, or itching.  
Extensive lesions were noted on the veteran's legs and chest 
in January 2003, as documented in the VA outpatient clinical 
notes.  Mild ulceration, or tissue loss, was noted on the 
veteran's legs.  While no active lesions were noted on the 
April 2003 and May 2004 VA examinations, scarring from 
excoriation was noted over much of the veteran's body.  These 
symptoms more nearly approximate the 30 percent rating 
category, as there are extensive lesions with constant 
itching.

Although the record contains one instance of crusting in 2002 
and one instance of ulceration in 2003, there have not been 
systemic or nervous manifestations of the disability 
sufficient to warrant the maximum rating.  By his own 
statements, the veteran's primary problem concerning his skin 
disorder is the itching and pain associated with the 
recurring lesions.  See VA Form 9, dated in June 2003; see 
also hearing testimony in August 2006.  These instances 
cannot be viewed in isolation of the balance of the evidence.  
Active lesions have not been noted since January 2003.  A 30 
percent rating, and no higher, is appropriate under the old 
criteria.

Analysis - Revised Criteria

Under the revised criteria for eczema, a 30 percent 
evaluation is assigned with 20 to 40 percent of the entire 
body, or 20 to 40 percent of exposed areas, affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  38 C.F.R. § 4.118, Code 7806 (2006).

The maximum rating of 60 percent is warranted for dermatitis 
or eczema with more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or; constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  Or the disability is to be rated as 
disfigurement of the head, face, or neck (DC 7800) or scars 
(DC's 7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.  Id. 

The May 2004 VA examination best describes the surface area 
of the veteran's body that is affected.  The examiner 
indicated there were no active lesions, but he found "well 
over four dozen flat, brawny, non-adherent, non-erosive, 
flexible, hyperpigmented scars" over 20 to 40 percent of the 
veteran's body.  This affected surface area is sufficient to 
meet the revised criteria for a 30 percent rating.  The 
evidence does not show, however, that the veteran's body is 
more than 40 percent affected.  The examiner specifically 
noted that there was no disfigurement.  Nor does the evidence 
show that the veteran requires constant or near-constant 
systemic therapy.  While he has been prescribed 
corticosteroids on several occasions, these are topical 
rather than systemic medications.  Thus, the highest rating 
warranted by the veteran's disability under the revised 
criteria is 30 percent.

In sum, the evidence demonstrates that the veteran's skin 
disability has worsened in severity sufficient to warrant a 
30 percent rating, and no higher, under either the old or the 
revised criteria.  


ORDER

A 30 percent, but no greater than 30 percent, rating for 
dyshidrotic eczema is granted, subject to regulations 
applicable to the payment of monetary benefits.


____________________________________________
M. S. SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


